Citation Nr: 1047932	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  08-18 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for psoriatic arthritis of 
multiple joints, as due to in-service herbicide exposure and 
malathion exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan






INTRODUCTION

The Veteran served on active duty from January 1970 to January 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from December 2005 and December 2006 rating 
actions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin, which denied the benefit 
sought on appeal.  The Veteran appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.  

The Board further observes that, following the issuance of the 
statement of the case in April 2005, the Veteran submitted 
additional argument that was not previously considered by the RO.  
In the December 2010 Appellant's Brief, the Veteran, through his 
representative, waived the RO's initial consideration of this 
additional evidence/argument.  Therefore, the Board will proceed 
with appellate review of this appeal with consideration of this 
newly obtained information.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  

In his August 2005 claim, the Veteran stated that he was exposed 
to Agent Orange and the chemical solution malathion while serving 
as a K9 Sentry Dog Handler in the Republic of Vietnam from 
September 1970 to June 1971.  He explained that Agent Orange was 
used around the "Kennel area" during the spring monsoons to 
control the vegetation.  He also claims that the sentry dogs for 
whom he was responsible for handling were dipped in malathion on 
a bi-weekly basis to control the ticks picked up during the 
nightly patrols.  According to the Veteran, he became sick during 
this time period (alternating between chills and fever-like 
symptoms) and was unable to perform his daily duties.  He 
contends that he began experiencing problems with his joints 
shortly after his separation from active duty, that his condition 
has progressively worsened over the last thirty years, and that 
his condition is due to his herbicide and malathion exposure in 
service.  

In addition, the Veteran maintains that he first began 
experiencing problems with his joints within a year or so of 
being discharged from active duty.  According to the Veteran, 
several years after his return from Vietnam, he began 
experiencing problems in his right wrist and left knee.  He 
explains that he had to have fluid drained from his knee on 
several occasions, that he underwent a wrist fusion, and that he 
underwent surgery on both shoulders as well as his right foot.  
See Veteran's statement, dated in July 2006.  

Service treatment records are predominantly clear for any 
findings, notations, treatment for or diagnosis of arthritis or 
any type of joint condition.  A February 1970 sick call notes 
reflects that the Veteran presented to the clinic with complaints 
of pain in his lower back.  The Veteran was also seen 
periodically at sick call between March 1970 to August 1970 for 
various health complaints, to include a fever, cold, earache and 
ear infection.  The clinical evaluation of the Veteran's feet, 
lower extremities and upper extremities was shown to be normal 
during his January 1972 separation examination, and he did not 
report having any cramps in his legs, skin diseases, or swollen 
or painful joints.  The Veteran also denied any bone or joint 
deformity and did not indicate having any foot trouble.  

Post-service treatment records reflect a diagnosis of psoriatic 
arthritis.  The earliest post-service treatment record reflecting 
joint pain is dated in April 1974, at which time the Veteran 
presented at a private treatment facility with complaints of a 
"sore r[ight] wrist [during the] last three weeks."  During a 
general VA examination conducted in July 1981, the examiner noted 
the Veteran's complaints of stiffness in both wrist joints as 
well as the left shoulder.  The physical examination of the 
Veteran resulted in an impression of bursitis of the left 
shoulder and ganglion of the right wrist.  The Veteran also 
underwent an X-ray of his right wrist, the findings of which 
reflected post-traumatic arthritis.  

In a May 1995 clinical note, the Veteran's physician, Dr. J.F., 
indicated that the Veteran had a history of rheumatologic 
problems which began around 1973 during which he noticed pain and 
swelling in his right wrist.  Dr. J.F. further wrote that the 
Veteran began experiencing effusion of the left knee in 1975 and 
1984, necessitating aspiration of the knee.  It was around this 
time that the Veteran started to notice joint pain involving 
multiple other joints, to include the shoulders, elbows, both 
wrists, hips, knees, ankles and the metacarpophalangeal and 
proximal interphalangeal joints.  The Veteran also reported a 
history of neck pain.  According to Dr. J.F.'s report, the 
Veteran was seen by a rheumatologist in 1984, but was never 
provided with a clear diagnosis as to what was wrong with his 
joints.  It was not until he was referred to Dr. J.G. in 1986, 
and subsequently underwent numerous and extensive tests over the 
course of several years, that he was diagnosed with psoriatic 
arthritis.  

Indeed in a January 1988 letter, the Veteran was described as 
having a history of psoriatic arthritis for several years.  The 
remainder of the Veteran's post-service treatment records dated 
from May 1991 to October 2007 reflect his treatment for and 
diagnosis of arthritis associated with psoriasis, as well as the 
various surgical procedures he underwent on his right wrist, 
right shoulder, and feet due to this disorder.  

The Veteran has also submitted several "buddy" statements from 
fellow servicemen who served alongside him in Vietnam.  In one of 
the statements submitted in September 2006, the process of 
cleaning the dog in malathion solution was described in full 
detail.  See Statement of A.G., dated September 2006.  According 
to this statement, as a result of their mission and duties as dog 
handlers, the dogs required treatment with the chemical solution 
Malathion to kill ticks, fleas and parasites that were part of 
the area.  The dogs were dipped at least once a week into the 
solution, and upon immersion, the dog handler became soaked as 
well.  In addition, both the dog and dog handler were exposed to 
Agent Orange, because the engineers mixed Agent Orange with 
diesel fuel and burned the areas around the compound to 
facilitate easier use and patrol functions of the Sentry dogs.  

Another one of the Veteran's fellow servicemen relays that his 
military occupation was that of dog handler, and their dogs were 
subjected to severe tick infestation resulting in the dogs being 
dipped in malathion solution and water.  See Statement of J.B., 
dated August 2006.  According to this statement, the initial 
splash associated with dipping the dogs into the mixture resulted 
in the dog handlers getting covered with some of the mixture, and 
even after drying off, they were still left "with a film of 
malathion on [their] fatigues and skin."  This description was 
reiterated in another buddy statement, in which the Veteran's 
fellow serviceman, J.G., recalled that the dog handler always 
getting soaked with solution after dipping the dog into 
malathion.  It was further added that Agent Orange was stored on 
the base and "was sprayed around the perimeter where [they] 
walked."  See Statement of J.G., dated August 2006.  

With regard to the Veteran's lay statements, the Board notes that 
competent lay evidence is any evidence not requiring that the 
proponent have specialized education, training or experience, but 
is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competent 
lay evidence is evidence provided by a person who has personal 
knowledge (that is, that he/she actually observed; derived from 
his/her own senses) of facts or circumstances and conveys matters 
that can be observed and described by a lay person.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  Given the nature of the 
Veteran's condition and its observable symptoms, the Board finds 
that the Veteran is competent to report that he has suffered pain 
in his joints since service.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (noting competent lay evidence requires facts 
perceived through the use of the five senses).  In addition, 
based on the evidence submitted and lay assertions provided in 
support of his claim, the Board finds the Veteran credible with 
respect to his assertions.  

The Veteran has also submitted several private medical opinions 
from Dr. J.G.  In the November 2006 opinion, Dr. J.G. discusses 
whether the Veteran's exposure to malathion could stimulate 
"immune mediated problems" which may have been a triggering 
factor with regard to the Veteran's psoriasis associated 
arthritis.  According to Dr. J.G., clinical and laboratory 
evidence shows that malathion "is extremely well absorbed 
through hands, skin as well as inhalation," that malathion can 
cause "mast cell degranulation" and can interfere with 
"macrophage function which leads to an abnormality in cell 
mediated immunity."  Dr. J.G. states that, while no direct link 
has been established between malathion exposure and psoriasis or 
other immune diseases, "one must be concerned that the extensive 
exposure was a triggering factor in the development of his 
persistent and unfortunately disabling autoimmune disease."  

In an October 2007 opinion, Dr. J.G. discusses how new data is 
appearing with regard to the epigenetic effect of defoliants and 
pesticides and that such effects have a latency of years and 
could raise risks in subsequent generations.  According to Dr. 
J.G., "whereas there is no direct link with his exposure to 
malathion to his psoriasis or his immune disease, we must be 
concerned that this disabling immune disease did have a trigger 
which we will discover in the near future."  

The Veteran has not been afforded a VA examination in connection 
with this claim.  In this regard, the Board notes that the 
Veteran's DD 214 indicates that his military occupational 
specialty was that of military policeman and that he was awarded 
the Vietnam Service Medal (VSM) as well as the Republic of 
Vietnam Campaign Medal (RVNCM), and had 10 months and 17 days of 
foreign and/or sea service.  

In the April 2008 Statement of the Case (SOC), the Decision 
Review Officer (DRO), upon reviewing the Veteran's service 
treatment records and supporting evidence, conceded the Veteran's 
herbicide and malathion exposure.  The Board agrees.  As the 
Veteran served in the Republic of Vietnam during the Vietnam era, 
he is presumed to have been exposed during service to certain 
herbicide agents, including Agent Orange.  Further, the Board 
finds competent and credible the lay evidence of record with 
regard to the Veteran's exposure to malathion during his service 
in Vietnam.  

Although the Veteran's psoriatic arthritis of the multiple joints 
is not on the list of diseases that VA has associated with Agent 
Orange exposure, the regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. §§ 3.303(d), 3.309(e) (2010); see also Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of 
service connection provided by law is not the sole method for 
showing causation in establishing a claim for service connection 
for disability due to herbicide exposure.  See Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (holding that the availability 
of presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange.)  

As previously noted, the evidence of record does not include a 
medical opinion based on a complete review of the claims file 
specifically addressing whether the Veteran currently has 
psoriatic arthritis of the multiple joints, which is or can be 
causally or etiologically related to his herbicide exposure 
and/or malathion exposure in service.  In McLendon v. Nicholson, 
20 Vet. App. 79 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that an examination is required when 
(1) there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  

Here, the evidence of record indicates that the Veteran has a 
current diagnosis of psoriatic arthritis involving multiple 
joints in his body, and the Veteran is presumed to have been 
exposed to Agent Orange and malathion in service.  Service 
treatment records reflect that the Veteran was seen on occasion 
at sick call for cold and flu like symptoms.  Indeed, Dr. J.G. 
suggests that that malathion could have been a contributing 
factor in the development of the Veteran's autoimmune disease.  
No medical opinion concerning the cause of the Veteran's 
autoimmune disorder, to include his psoriatic arthritis, has been 
provided.  Therefore, the Board finds that a VA examination and 
medical opinion are necessary for determining the nature and 
etiology of any autoimmune disorder, including psoriatic 
arthritis, that may be present.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate VA 
examination for the purpose of 
ascertaining the nature and etiology of 
any psoriatic arthritis of multiple joints 
that he may have.  The claims file and a 
copy of this REMAND must be made available 
to the examiner for review, and the 
examination report should reflect that the 
claims file was reviewed in conjunction 
with the examination.  All indicated tests 
should be performed, and the findings 
should be reported in detail.  

If the Veteran is found to have psoriatic 
arthritis of any joint(s), the examiner 
should comment as to:

a.	Which joints the psoriatic arthritis 
has affected; and

b.	The likelihood (likely, unlikely, or 
at least as likely as not) this 
disability is causally or 
etiologically related to his conceded 
herbicide and/or malathion exposure 
in service.  In answering this 
question, the examiner should 
specifically address the November 
2006 and October 2007 medical 
opinions submitted by Dr. J.G.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

2.	When the development requested has been 
completed, readjudicate the issue of 
entitlement to service connection for 
psoriatic arthritis of psoriatic arthritis 
of multiple joints, as due to in-service 
herbicide exposure and malathion exposure.  
If the benefit sought on appeal is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is certified to 
the Board for appellate review.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit 
additional evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


